EXHIBIT 10(y)


MODINE MANUFACTURING COMPANY
DEFERRED COMPENSATION PLAN
EFFECTIVE MARCH 1, 1999




MODINE MANUFACTURING COMPANY
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS


 

ARTICLE I
ESTABLLISHMENT OF PLAN AND PURPOSE

     

PAGE

1.01

Establishment of Plan

4

1.02

Purpose of Plan

4

       

ARTICLE II
DEFINITIONS AND CONSTRUCTION

       

2.01

Definitions

5

2.02

Construction

6

       

ARTICLE III
ELIGIBILITY

       

3.01

Conditions of Eligibility

7

3.02

Commencement of Participation

7

3.03

Termination of Participation

7

       

ARTICLE IV
DEFERRAL OF COMPENSATION

       

4.01

Amount and Manner of Deferral

8

4.02

Cessation of Deferral

8

       

ARTICLE V
COMPANY CONTRIBUTIONS

       

5.01

Company Discretionary Matching Contributions

9

5.02

Allocation of Matching Contributions

9

       

ARTICLE VI
ACCOUNT

       

6.01

Nature of Account

10

6.02

Credit to Deferral Contributions Account

10

6.03

Credit to Company Matching Contributions Account

10

6.04

Changes in Account

11

6.05

Investments

11

6.06

Valuation Account

11

       

ARTICLE VII
VESTING

       

7.01

Participant's Account

12

       

ARTICLE VIII
DISTRIBUTIONS

       

8.01

For Reasons Other than Death

13

8.02

Upon Death

13

8.03

Emergencies

15

       

ARTICLE IX
ADMINISTRATION OF THE PLAN

       

9.01

Appointment of Separate Administrator

16

9.02

Powers and Duties

16

9.03

Records and Notices

17

9.04

Compensation and Expenses

17

9.05

Limitation of Authority

17

       

ARTICLE X
GENERAL PROVISIONS

       

10.01

Assignment

18

10.02

Employment Not Guaranteed by Plan

18

10.03

Termination and Amendment

18

10.04

Contingency

18

10.05

Notice

18

10.06

Limitation on Liability

19

10.07

Indemnification

19

10.08

Headings

19

10.09

Severability

19





INTRODUCTION


     Effective March 1, 1999, Modine Manufacturing Company (the "Company")
adopted a nonqualified deferred compensation plan to benefit certain of its
employees by facilitating the accumulation of funds for their retirement.

     This introduction and the following Articles, as amended from time to time,
comprise the Plan.



ARTICLE I

Establishment of Plan and Purpose

     1.01      Establishment of Plan. Modine Manufacturing Company (the
"Company") establishes the Modine Manufacturing Company Deferred Compensation
Plan (the "Plan"), effective as of March 1, 1999.

      1.02      Purpose of Plan. The Plan shall permit a select group of
management and highly compensated employees to enhance the security of
themselves and their beneficiaries following the termination of their employment
with the Company (as defined herein) by deferring until that time a portion of
the compensation which may otherwise be payable to them at an earlier date and
by providing for Company matching contributions on certain deferred amounts. By
allowing key management employees to participate in the Plan, the Company
expects the Plan to benefit it in attracting and retaining the most capable
individuals to fill its executive positions.

                 The parties intend that the arrangements described herein be
unfunded for tax purposes of Title I in the Employee Retirement Income Security
Act as amended from time to time.





ARTICLE II

Definitions and Construction

     As used herein, the following words shall have the following meanings:

     2.01     Definitions.

              (a)     Administrator. The person or persons selected pursuant to
Article IX below to control and manage the operation and administration of the
Plan.

              (b)     Beneficiaries. The spouse or descendants of Participant or
any other person receiving benefits hereunder in relation to the Participant.

              (c)     Company. Modine Manufacturing Company, a Wisconsin
corporation or successor thereof now or hereinafter created.

              (d)     Compensation. The Participant's base salary including
amounts deferred by the Participant under this Plan or any other employee
benefit plan of the Company, provided , however, that Compensation shall not
include severance pay or salary continuation payments. In all cases compensation
shall include only compensation paid while an employee is a Participant in the
Plan.

              (e)     Deferral Contributions. The amount of deferred
compensation contributed by the Participant for a calendar year pursuant to
Section 4.01 herein.

              (f)     Effective Date. The effective date of this Plan shall be
March 1, 1999.

              (g)     Employee. An employee of the Company.

              (h)     Employment. Employment with the Company.

              (i)     Participants Account. The account maintained for each
Participant pursuant to Article VI below.

              (j)     Participants. Such management and highly compensated
Employees whom the Administrator identifies as eligible to participate herein.

              (k)     Plan. The Modine Manufacturing Company Deferred
Compensation Plan, as stated herein and as amended from time to time.

              (l)     Plan Year. The period beginning on the Effective Date and
ending on December 31, 1999, and each 12-month period ending on each subsequent
December 31.

             (m)     Retirement. As to each Participant, the termination of
employment on or after the later of attaining age 65.

              (n)     Unforeseeable Emergency. An Unforeseeable Emergency is a
severe financial hardship to a Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

     2.02     Construction. The laws of the State of Wisconsin, as amended from
time to time, shall govern the construction and application of this Agreement.
Words used in the masculine gender shall include the feminine and words used in
the singular shall include the plural, as appropriate. The words "hereof,"
"herein", "hereunder" and other similar compounds of the word "here" shall refer
to the entire Agreement, not to a particular section. All references to
statutory sections shall include the section so identified as amended from time
to time or any other statute of similar import. If any provisions of the
Internal Revenue Code, Employee Retirement Income Security Act or other statutes
or regulations render any provisions of this Plan unenforceable, such provision
shall be of no force and effect only to the minimum extent required by such law.



ARTICLE III

Eligibility

     3.01     Conditions of Eligibility. The Administrator shall, from time to
time, specify the management and highly compensated Employees eligible to
participate herein on Appendix A.

     3.02     Commencement of Participation. An individual identified as
eligible to participate herein shall, by electing to participate substantially
in the form of Appendix B attached hereto, commence participation as of either
the first day of any Plan Year beginning on or after the later of (i) March 1,
1999 or (ii) his identification as eligible for participation.

     3.03     Termination of Participation. An individual's right to participate
herein shall cease as of the earlier of the termination of his Employment or
action by the Administrator removing him from the Employees eligible to
participate herein.

              If an individual's right to participate terminates during a Plan
Year, his Compensation for such year shall include only Compensation otherwise
earned by him before the cessation of his eligibility to defer.




ARTICLE IV

Deferral of Compensation

     4.01     Amount and Manner of Deferral. Prior to the beginning of any Plan
Year beginning on or after the Effective Date, a Participant may submit to the
Administrator a written election substantially in the form of Appendix B
attached hereto indicating the portion of the Participant's Compensation for
such Plan Year which he or she elects to defer hereunder which election shall
become irrevocable immediately upon commencement of the Plan Year. Participant
elections will be limited to 10% of Compensation. The Company shall, consistent
with that election, defer such portion of the Participant's Compensation earned
in such Plan Year.

     If a Participant elects to defer a portion of his or her Compensation under
the Plan, the Company (a) shall commence the Participant's deferral into this
Plan when the maximum permitted amount has been deferred into the Modine 401(k)
Retirement Plan for Salaried Employees and (b) shall reduce the Participant's
Compensation by the amount deferred hereunder.

     4.02     Cessation of Deferral. In the event of an Unforeseeable Emergency,
a participant may request in writing that deferrals elected by that Participant
hereunder shall cease for the then current Plan Year. Such Unforeseeable
Emergency must inflict hardship upon the Participant and must arise from causes
beyond the Participant's control. The Administrator shall, in its reasonable
judgment, determine whether such an Unforeseeable Emergency exists.
Circumstances that will constitute an Unforeseeable Emergency shall depend on
the facts of each case, consistent with the provisions of Treasury Regulation
Section 1.457-2(h)(4) and (5). If the Administrator determines that such an
Unforeseeable Emergency does exist, the deferrals for that Plan Year shall cease
as to that Participant. If the administrator determines that no such emergency
exists, the deferrals shall continue as originally elected.

     If a Participant, consistent with the immediately preceding paragraph,
ceases deferrals in a Plan year, the Participant may not resume deferrals
hereunder (if otherwise eligible to do so) until the Plan Year following the
Plan Year in which the cessation occurred.


ARTICLE V

Company Contributions


     5.01     Company Discretionary Matching Contributions. Subject to the right
of the Company to alter, amend or terminate the Plan, for each payroll period
the Company may, but is not required to contribute, a matching contribution to
the Plan in an amount, if any, to be determined in the absolute discretion of
the Board of Directors of the Company by resolution adopted on or before the
last day of the calendar year. In the event the Board of Directors does not
specifically authorize a matching contribution to the Plan, the Company shall be
under no obligation to make any discretionary contributions pursuant to this
section 5.01.

     5.02     Allocation of Matching Contributions. The matching contributions
made by the Company pursuant to Section 5.01 above shall be allocated among
Participants in the ratio that the eligible deferrals of each Participant bears
to the eligible deferrals of all Participants for that payroll period. Eligible
deferrals shall be such amount of deferrals as determined from time to time by
the Board of Directors in its absolute discretion.



ARTICLE VI

Account

     6.01     Nature of Account. Only for the purpose of measuring payments due
Participants hereunder, the Company shall maintain on behalf of each Participant
an Account including a Deferral Contributions Account to which the Company shall
credit amounts deferred under Section 4.01 and a Company Contributions Account
to which the Company shall credit amounts contributed under Section 5.01.

              The Account hereunder and assets, if any and of any nature
acquired by the Company to measure a Participant's benefits hereunder, shall not
constitute or be treated for any reason as a trust for, property of or a
security interest for the benefit of a Participant, his Beneficiaries or any
other person. The Participants and the Company acknowledge that the Plan
constitutes a promise by the Company to pay benefits to the Participants or
their beneficiaries, that Participants' rights hereunder are limited to those of
general unsecured creditors of the Company and that the establishment of the
Plan, the deferral of all or any portion of a Participant's Compensation, and
the acquisition of assets to measure a Participant's benefits hereunder do not
prevent any property of the Company from being subject to the right of all of
the Company's creditors. The Company shall contribute all contributions
hereunder to a trust created by the Company and any assets held by the trust to
assist it in meeting its obligations under the Plan will conform to the terms of
the Internal Revenue Service's model trust, as described in Revenue Procedure
92-64.

     6.02     Credit to Deferral Contribution Account. As of the last day of
each Plan Year, the Company shall credit to the Deferral Contributions Account
of each Participant the amount, if any, of that Participant's Compensation
deferred for such Plan Year (even if calculated and otherwise paid following the
close of that Plan Year). If the Administrator in its discretion so elects, the
Company may credit to a Participant's Account during a Plan Year such amounts
representing Compensation otherwise payable before the end of the Plan Year. In
such instances, the Company shall credit such amounts to Participants' Accounts
as the amounts would otherwise become payable and shall do so on a uniform and
nondiscriminatory basis for all Participants.

     6.03     Credit to Company Contributions Account. As of the last day of
each Plan Year, the Company shall credit to the Company Contributions Account of
each Participant the amount, if any, of Company Matching Contributions under
Section 5.01. If the Administrator in its discretion so elects, the Company may
credit to a Participant's Account during a Plan Year such amounts representing
Company Matching Contributions on Deferral Contributions from Compensation
otherwise payable before the end of the Plan Year. In such instances, the
Company shall credit such amounts to Participants' Accounts as the Deferral
Contributions are made and shall do so on a uniform and nondiscriminatory basis
for all Participants.

     6.04     Changes in Account. If a Participant defers the receipt of
Compensation under this Plan, the Participant's Account shall record the receipt
of all contributions, as indicated from time to time. The Participant's Account
shall reflect the income and losses and increase or decrease in value
experienced by assets specified on Appendix B. A Participant's Account shall
also reflect expenses generated by, and related to, the investment choices the
Company makes for his Account.

     6.05     Investments.

              (a)     The trustee of the Trust established pursuant to 6.01
above shall invest all assets contributed under this Plan, and earnings thereon,
in accordance with the Trust Agreement.

             (b)     A Participant may request his or her preferences for the
investment of assets of his or her Account in one or more investment
alternatives made available by the Administrator. The Participant may change his
or her investment preference as of any January 1, April 1, July 1 or October 1
by delivering a new investment request as specified on Appendix B at least 10
days prior to such effective date. The Trustee shall attempt to invest amounts
credited to the Participant's Trust Account pursuant to his or her request, but
the Trustee shall have final investment discretion with respect to all Accounts.

            (c)     No individual may commence participation herein without
first submitting a request pursuant to this subsection 6.05. A Participant or,
following his death his Beneficiaries, may continue submitting elections
hereunder until the distribution of all amounts from his or her Account. All
elections must be in writing and must be signed by the Administrator.

     6.06     Valuation of Account. Within 90 days after the last day of each
Plan Year and such other dates selected by the Administrator, the Company shall
provide each Participant or his Beneficiaries a statement indicating the balance
of his Account as of the last day of such Plan Year or other applicable period
reflecting the amount of Deferral Contributions and Company Matching
Contributions if any, together with all other changes in value during such
period. Participants who disagree with the information provided in such
statements must submit objections, in writing, to the Administrator within 90
days of receipt of such statements.




ARTICLE VII

Vesting

     7.01     Participant's Account. Subject to the rights of the Company's
creditors as set forth in Section 6.01 above, the Participant's Account,
including the Deferral Contributions Account and the Company Matching
Contributions Account of that Participant, shall at all times be
non-forfeitable.




ARTICLE VIII

Distributions

     8.01     For Reasons Other Than Death. The Company shall pay an amount
equaling the balance of a Participant's Account to him in a single lump sum or
installments as previously elected by the Participant, either commencing as soon
as possible, but no later than 120 days following the end of the Plan Year
during which occurs the earliest of the following:


              (a)     His or her Retirement.

              (b)     The determination of Disability by the Employer. For
purposes of this Plan, Disability means a physical or mental condition of a
Participant resulting from bodily injury, disease or mental disorder which
renders the Participant permanently incapable of continuing his or her then
existing position of employment with the Company. The determination of
Disability shall be determined by the Administrator in accordance with uniform
principles consistently applied and based on evidence the Administrator deems
necessary.

              (c)     The termination of employment of the Participant for any
reason.

A Participant may change his or her form of payment, by filing a Form of Payment
Election, at any time at least one year prior to the occurrence of the
distributable event set forth above. Any such payment shall reduce the balance
in his Account.

     8.02     Upon Death.

              (a)     Upon a Participant's death, either before or after his
Retirement, with a balance remaining in his Account, the Company shall pay an
amount equaling the balance of his Account to the beneficiary or beneficiaries
specified by the Participant or, if none, to his surviving spouse or, if none,
to his estate. Each Participant may designate a beneficiary or beneficiaries to
receive the unpaid balance of his Account upon his death and may revoke or
modify such designation at any time and from time to time by submitting to the
Administrator a Beneficiary Designation substantially in the form attached
hereto as Appendix B.

              (b)     If a Participant's death occurs prior to the payment of
any amounts to him hereunder, other than payments for emergencies, and:

                     (i)     payments are to be made to his estate, such
payments shall occur in six annual installments beginning with a payment on the
first day of the sixth month immediately following the Participant's death of an
amount equal to the estate and inheritance taxes attributed to the value of the
balance of the Account with the remainder thereof paid within the first 120 days
in each of the five consecutive Plan Years beginning immediately thereafter. The
amount of each such subsequent payment shall equal the quotient obtained upon
dividing the balance in the Account as of the first day of the Plan Year of
payment by the number of installments then remaining to be paid (including the
installment then being paid) in equal installments, or

                    (ii)     if payments are to be made to a beneficiary other
than his estate, such payments shall occur in five annual installments payable
within the first 120 days of the Plan Year immediately following the
Participant's death and the first 120 days of each of the four Plan years
immediately thereafter.

              The amount of each such payment shall equal the quotient obtained
upon dividing the balance in the Account as of the first day of the Plan year of
payment by the number of installments then remaining to be paid (including the
installment then being paid).

             (c)     If a Participant's death occurs after the payment of any
amount to him hereunder, other than payments for Emergencies under 8.03,
payments to his or her Beneficiary shall occur in the same form, and be
calculated in the same manner, as paid to the Participant prior to death by
merely substituting the new recipient for the Participant.

             (d)     Notwithstanding any other provision of this Sec. 8.02, if,
upon a Participant's or Beneficiary's death, the Plan (or any Trust related to
it) receives the proceeds of a policy insuring the life of the deceased, the
Company shall, as soon as practicable, pay over such proceeds to the appropriate
Beneficiary or estate and such amount shall reduce the balance to be paid
hereunder. In the event that policy proceeds are greater than the Participant's
Account balance, such excess shall accrue to the benefit of the Participant.

             (e)     If a Beneficiary survives a Participant but dies prior to
receipt of the entire amount in the Account due him or her, the Company shall,
as soon as practicable, pay to the estate of the Beneficiary in a lump sum the
entire remaining, balance herein due the Beneficiary.

             (f)     The Administrator shall reduce the balance in the deceased
Participant's Account by the amount of any payment pursuant to this section 8.02
immediately upon the occurrence of such payment.

     8.03     Emergencies. In the event of an Unforeseeable Emergency either
before or after the commencement of payments hereunder, a Participant or
Beneficiary may request in writing that all or any portion of the benefits due
him hereunder be paid in one or more installments prior to the normal time for
payment of such amount. The Administrator shall, in its reasonable judgment,
determine whether the applicant could not address the emergency through
reimbursement or compensation by insurance or otherwise, by liquidation of other
assets (provided such liquidation, in itself. would not create a financial
hardship). Only if the Administrator determines that such an Unforeseeable
Emergency exists, the Company shall pay to the Participant or Beneficiary, as
the case may be, an amount equal to the lesser of (a) the amount requested or
(b) the amount reasonably necessary to alleviate the hardship. The Administrator
shall use its reasonable discretion to determine when the payments shall be made
and shall immediately reduce the balance in the recipient's Account by the
amount of such payment.



ARTICLE IX

Administration of the Plan

     9.01     Appointment of Separate Administrator. The Company shall, in
writing, appoint a separate Administrator. Any person including, but not limited
to, Employees shall be eligible to serve as Administrator. Two or more persons
may form a committee to serve as Administrator. Persons serving as Administrator
may resign by written notice to the Company and the Company may appoint or
remove such persons. An Administrator consisting of more than one person shall
act by a majority of its members at the time in office, either by vote at a
meeting or in writing without a meeting. An Administrator consisting of more
than one person may authorize any one or more of its members to execute any
document or documents on behalf of the Administrator, in which event the
Administrator shall notify the Company of the member or members so designated.
The Company shall accept and rely upon any document executed by such member or
members as representing action by the Administrator until the Administrator
shall file with the Company a written revocation of such designation. No person
serving as Administrator shall vote or decide upon any matter relating solely to
himself or solely to any of his or her rights or benefits pursuant to the Plan.

     9.02     Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures stated in subsection b or c below. Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan. The Administrator
shall have all powers that are necessary to manage and control Plan operations
and administration including, but not limited to, the following:

              (a)     To employ such accountants, counsel or other persons as it
deems necessary or desirable in connection with Plan administration. The Company
shall bear the costs of such services and other administrative expenses.

              (b)     To designate in writing persons other than the
Administrator to perform any of its powers and duties hereunder.

              (c)     To allocate in writing any of its powers and duties
hereunder to those persons who have been designated to perform Plan
responsibilities.

              (d)     The discretionary authority to construe and interpret the
Plan, including the power to construe disputed provisions.

              (e)     To resolve all questions arising in the administration.
interpretation and application of the Plan including, but not limited to,
questions as to the eligibility or the right of any person to a benefit.

              (f)     To adopt such rules, regulations, forms and procedures
from time to time as it deems advisable and appropriate in the proper
administration of the Plan.

              (g)     To prescribe procedures to be followed by any person in
applying for distributions pursuant to the Plan and to designate the forms or
documents, evidence and such other information as the Administrator may
reasonably deem necessary, desirable or convenient to support an application for
such distribution.

              (h)     To apply consistently and uniformly the rules, regulations
and determinations to all Participants and beneficiaries in similar
circumstances.

     9.03     Records and Notices. The Administrator shall keep a record of all
its proceedings and acts and shall maintain all such books of accounts, records
and other data as may be necessary for proper plan administration. The
Administrator shall notify the Company of any action taken by the Administrator
which affects the Trustee's Plan obligations or rights and, when required, shall
notify any other interested parties.

     9.04     Compensation and Expenses. The Company shall pay the expenses
incurred by the Administrator in the proper administration of the Plan. An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.

     9.05     Limitation of Authority. The Administrator shall not add to,
subtract from or modify any of the terms of the Plan, change or add to any
benefits prescribed by the Plan, or waive or fail to apply any Plan requirement
for benefit eligibility.



ARTICLE X

General Provisions

     10.01     Assignment. No Participant or Beneficiary may sell, assign,
transfer encumber or otherwise dispose of the right to receive payments
hereunder. A Participant's rights to benefit payments under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant's beneficiary.

     10.02     Employment Not Guaranteed by Plan. The establishment of this
Plan, its amendments and the granting of a benefit pursuant to the Plan shall
not give any Participant the right to continued Employment or limit the right of
the Company to dismiss or impose penalties upon the Participant or modify the
terms of Employment of any Participant.

     10.03     Termination and Amendment. The Company may at any time and from
time to time terminate, suspend, alter or amend this Plan and no Participant or
any other person shall have any right, title, interest or claim against the
Company, its directors, officers or employees for any amounts, except that (i)
Participant shall be fully vested in his Account hereunder as of the date on
which the Plan is terminated or suspended, (ii) no amendment shall reduce a
Participant's then existing non-forfeitable interest in the Plan, and (iii)
(unless the Company and Participant agree to the contrary) such amount shall (a)
continue to fluctuate pursuant to the investment election then in effect and (b)
be paid to the Participant or his Beneficiaries at the time and in the manner
provided by Article VII above.

     10.04     Contingency. The Company may apply for private rulings from the
United States Department of Labor as to the exemption of the arrangement
described herein from the reporting and disclosure requirements of ERISA and
from the Internal Revenue Service as to the deductibility from taxable income of
benefits paid hereunder or the exclusion of amounts deferred hereunder from the
taxable income of Participant until paid. If the Company applies for a private
letter ruling from the Department of Labor or Internal Revenue Service and does
not receive a satisfactory reply thereto, the Company may deem this Plan
terminated in which event the parties shall treat all amounts deferred hereunder
as immediately payable to the Participants and all parties' rights and
obligations hereunder shall thereupon cease.

     10.05     Notice. Any and all notices, designations or reports provided for
herein shall be in writing and delivered personally or by registered or
certified mail, return receipt requested, addressed, in the case of the Company,
its Board of Directors or Administrator, to the Company's principal business
office and, in the case of a Participant or Beneficiary, to his home address as
shown on the records of the Company.

     10.06     Limitation on Liability. In no event shall the Company,
Administrator or any employee, officer or director of the Company incur any
liability for any act or failure to act unless such act or failure to act
constitutes a lack of good faith, willful misconduct or gross negligence with
respect to the Plan.

     10.07     Indemnification. The Company shall indemnify the Administrator
and any employee, officer or director of the Company against all liabilities
arising by reason of any act or failure to act unless such act or failure to act
is due to such person's own gross negligence or willful misconduct or lack of
good faith in the performance of his duties to the Plan or Trust Fund. Such
indemnification shall include, but not be limited to, expenses reasonably
incurred in the defense of any claim, including reasonable attorneys and legal
fees, and amounts paid in any settlement or compromise; provided, however, that
indemnification shall not occur to the extent that it is not permitted by
applicable law. Indemnification shall not be deemed the exclusive remedy of any
person entitled to indemnification pursuant to this section. The indemnification
provided hereunder shall continue as to a person who has ceased acting as a
director, officer, member, agent or employee of the Administrator or as an
officer, director or employee of the Company and such person's rights shall
inure to the benefit of his heirs and representatives.

     10.08     Headings. All articles and section headings in this Plan are
intended merely for convenience and shall in no way be deemed to modify or
supplement the actual terms and provisions stated thereunder.

     10.09     Severability. Any provision of this Plan prohibited by law shall
be ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

IN WITNESS WHEREOF, the Company, by its duly appointed officer. has caused this
Plan to be executed and thereby established and its seal to be hereunto affixed
as of the 20th day of January, 1999.

MODINE MANUFACTURING COMPANY


By: /s/ D. R. Johnson
D. R. Johnson, President
and Chief Executive Officer

Attest:

By: /s/ W. E. Pavlick
W. E. Pavlick, Secretary




FIRST AMENDMENT
TO THE
MODINE MANUFACTURINIG COMPANY
DEFERRED COMPENSATION PLAN


WHEREAS, the Company established the Modine Manufacturing Company Deferred
Compensation Plan effective March 1, 1999; and

WHEREAS, it is the desire of the Company to amend such Plan as hereinafter set
forth.

NOW, THEREFORE, the Company does hereby adopt this First Amendment to the Modine
Manufacturing Company Deferred Compensation Plan to be effective as of January
1, 2001.

ARTICLE VII of the Plan is amended to read as follows in its entirety:


ARTICLE VII


Vesting

7.01 Participant's Deferral Contributions Account. Subject to the rights of the
Company's creditors as set forth in Section 6.01 above, the Participant's
Deferral Contributions Account shall at all times be nonforfeitable.

7.02 Participant's Company Matching Contributions Account. Subject to the rights
of the Company's creditors as set forth in Section 6.01 above, the Participant's
Company Matching Contributions Account shall become nonforfeitable (vested) as
follows:

(a) The Deferral Contributions Account of a Participant whose Employment
Commencement Date was prior to January 1, 2001, shall at all times be
nonforfeitable.

(b) The Deferral Contributions Account of a Participant whose Employment
Commencement Date was on or after January 1, 2001, shall become nonforfeitable
(vested) only when such Participant has accumulated at least 3 years of service
with the Company.

7.03 Forfeiture of Nonvested Balance. The nonvested portion of a Participant's
Company Matching Contributions Account, as determined in accordance with Section
7.02(b), shall be forfeited as soon as administratively practical after the last
day of the Plan Year in which the Participant terminates from employment with
the Company. The amount forfeited shall be used to reduce the Company's
contributions under Section 5.01, unless there are no such discretionary
contributions in the following Plan Year, in which event, the amount forfeited
shall be used to pay Plan expenses. However, if the Participant returns to the
employment of the Employer prior to incurring five (5) consecutive years of
Breaks in Service, the forfeited nonvested balance shall be restored to the
Participant's Company Matching Contributions Account.

For the purposes of this ARTICLE VII, the provisions relating to "vesting" in
the Modine 401(k) Retirement Plan for Salaried Employees shall apply and shall
be incorporated into this Plan by reference, except as to any specific
provisions of this Plan which are in addition to or different from the
provisions of such Retirement Plan, in which event the provisions of this Plan
shall apply.

Except as expressly amended herein, the Modine Manufacturing Company Deferred
Compensation Plan shall remain in full force and effect.

MODINE MANUFACTURING COMPANY

/s/ D. R. Johnson


ATTEST:

/s/ D. R. Zakos



SECOND AMENDMENT
TO
THE MODINE MANUFACTURING COMPANY
DEFERRED COMPENSATION PLAN


WHEREAS, the Company established the Modine Manufacturing Compensation Plan
effective March 1, 1999; and adopted a First Amendment thereto effective January
1, 2001; and

WHEREAS, it is the desire of the Company to again amend such Plan as hereinafter
set forth.

NOW, THEREFORE, the Company does hereby adopt this Second Amendment to the
Modine Manufacturing Company Deferred Compensation Plan to be effective as of
January 1, 2002.

Section 2.01 (c) of the Plan is amended to read as follows in its entirety:

(c)  Company. Modine Manufacturing Company, a Wisconsin corporation or successor
thereof now and or hereinafter created, and any subsidiary or affiliate thereof.

Except as expressly amended herein, the Modine Manufacturing Company Deferred
Compensation Plan shall remain in full force and effect.



MODINE MANUFACTURING COMPANY


BY: /s/ D. R. Johnson


ATTEST:


/s/ D. R. Zakos